COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-257-CV



IN RE CHIEF OIL & GAS, LLC	
RELATOR





----------

ORIGINAL PROCEEDING

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered relator’s “Motion To Dismiss Petition For Writ Of Mandamus.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss relator’s petition for writ of mandamus.

Costs of the original proceeding shall be paid by the party incurring the same
, for which let execution issue. 

PER CURIAM

PANEL D:  LIVINGSTON, DAUPHINOT, and WALKER, JJ. 



DELIVERED:  October 5, 2006 

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.